Citation Nr: 0944785	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  00-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-
connected syphilis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1955 to 
April 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the January 2000 
rating decision, the RO granted service connection for 
syphilis and assigned a noncompensable evaluation.  The 
Veteran appealed the noncompensable initial evaluation to the 
Board.

In a September 2003 decision, the Board denied the claim on 
appeal.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2006 Memorandum Decision, the Court vacated the portion 
of the Board's decision that denied an initial compensable 
evaluation for service-connected syphilis and remanded that 
issue to the Board.  VA then appealed a portion of the 
Court's decision, which was affirmed by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
February 2008.  In October 2008, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In March 2007, the Veteran raised a claim for entitlement to 
service connection for hypertension, to include as secondary 
to service-connected syphilis.  This issue has not yet been 
adjudicated by the RO and is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.





REMAND

Although cognizant of the delay that will result, the Board 
has no choice but to again remand this case.  Specifically, 
the Board determines that further action need be taken for 
compliance with its October 2008 remand orders. 

The Court has held "that a remand by this Court or the Board 
confers on the Veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  By way of background, 
the issue of entitlement to a compensable evaluation for 
service-connected syphilis was first before the Board in 
2001.  In a November 2001 decision, the Board remanded the 
appeal for a neurological examination to determine the 
current severity of the Veteran's syphilis.  As part of the 
remand instructions, the Board directed that, upon proper 
medical consent, a lumbar puncture should be performed.  A VA 
examination was conducted in March 2002, and the report 
included discussion of an October 1999 private lumbar 
puncture, but no contemporaneous lumbar puncture was 
conducted, nor did the record indicate that the Veteran was 
asked if he would consent to such test.

In June 2003, the Board again remanded the appeal so that the 
Veteran could be sent notice in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and the implementing 
regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Thereafter, in a September 2003 decision, the Board denied 
the Veteran's claim for entitlement to an initial compensable 
evaluation for syphilis.  The Veteran appealed this decision 
to the Court, and in May 2006, the Court remanded the appeal 
to the Board.  

In response to the Court's remand, the Board remanded the 
case to the AOJ in October 2008.  The Court had found that 
the Board erred by not ensuring compliance with the November 
2001 Board remand that directed that a lumbar puncture be 
performed upon obtaining proper medical consent.  Stegall at 
271.  Specifically, the Court expressly instructed the Board 
to remand this appeal to obtain a lumbar puncture in 
accordance with the terms of the Board's November 2001 remand 
order.  In the October 2008 remand, the Board, noting that 
such an invasive test could only be done with the Veteran's 
consent, instructed that 

2. The RO must provide the veteran with a 
neurological disorders examination to 
determine the current extent and severity 
of his service-connected syphilis 
residuals.  Prior to the examination, and 
only if informed medical consent is first 
obtained from the veteran or a guardian, 
an appropriate examiner must conduct a 
lumbar puncture, with serology, 
cerebrospinal fluid (CSF) cells, and 
protein.  Any and all attempts to obtain 
informed medical consent, whether or not 
consent is provided, must be documented 
by the examiner in the claims file. . . .

4. The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  (emphasis 
added)

Since the remand, a November 2008 letter to the Veteran and a 
December 2008 VA examination report have been added to the 
claims file.  Unfortunately, and for reasons the Board cannot 
fathom, a review of these documents reveals that the 
instruction with regard to a lumbar puncture, once again, was 
not followed by the AOJ.  The December 2008 VA examiner 
merely cites the October 1999 lumbar puncture results and 
notes a December 2006 VA examination report, which also cited 
those results.  When discussing tests, the examiner states 
that there were none recently.  The Board acknowledges that 
the record shows that the Veteran does not communicate 
directly with his physicians, and that his caretaker 
communicates for him.  Nevertheless, although the December 
2008 VA examination report indicates that a medical history 
was obtained from the caretaker, there is nothing to suggest 
that she was ever asked if the Veteran would consent to 
another lumbar puncture.  
Thus, the December 2008 VA examination report was inadequate.  
Further, the record does not show that the AOJ contemplated 
whether the examination report was compliant with the Board's 
instructions.  Thus, the Board's October 2008 remand orders 
were clearly not followed, and the case must be remanded for 
a third time. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send a letter to the Veteran and 
his guardian asking if he will give 
informed medical consent for a lumbar 
puncture to be performed.  If he 
chooses to do so, then an appropriate 
examiner must conduct a lumbar 
puncture, with serology, cerebrospinal 
fluid (CSF) cells, and protein.   

The Board emphasizes that the actual 
lumbar puncture need not be performed 
for this action to be addressed; 
however, the Veteran MUST be asked if 
such test may be performed, and then, 
if he consents, the test must be 
performed.  

Any and all attempts to obtain informed 
medical consent, whether or not consent 
is provided, must be documented in the 
claims file.  

2.  If, and only if, a lumbar puncture 
is performed pursuant to the above 
instruction, then the RO must forward 
the results and the claims file to a VA 
medical professional to provide an 
opinion as to the current extent and 
severity of his service-connected 
syphilis residuals.  The reviewing 
medical professional should provide 
opinions regarding whether it is at 
least as likely as not that there are 
any neurological complications or 
disabilities caused by syphilis.  The 
examiner is also asked to address the 
various VA neurological examinations of 
record, to specifically include the 
findings at the December 2006 and 
December 2008 VA neurological 
examination.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the report.  The 
rationale for all opinions expressed 
must be provided.

3.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.  
Stegall at 271.

4.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the claim for 
entitlement to an initial compensable 
evaluation for syphilis must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran 
and his representative. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



